DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-6 of U.S. Patent No. 11,070,800 B2 in view of Liu et al., U.S. Pub. No. 2017/0208336 A1. 
As per claim 4, Ryu teaches a video decoding method, comprising (col. 11, line 56): acquiring non-quad-partitioning information for non-quad-partitioning of a block based on quad-partitioning information of the block indicating whether to divide the block into four partitions (col. 11 lines 57-61, claim 1), wherein the non-quad-partitioning information includes partitioning direction information (claim 1, col. 11 lines 62-63) whether a partitioning direction of non-quad-partitioning for the block is a vertical direction or a horizontal direction (claim 1, col. 12 lines 1-3) and partitioning number information indicating whether the non-qua-partitioning for the block is a bi-partitioning or tri-partitioning (claim 1, col. 11 lines 65-66), wherein the bi-partitioning is a partitioning type of dividing the block into two partitions of the same size (claim 1, col. 12 lines 12-13) and the tri-partitioning is a partitioning type of dividing the block into three parts of a same partitioning depth (claim 1, col. 12 lines 13-16), wherein a center partition of the three partitions has a size equal to a sum of a size of the other two three partitions, and the other two of the three partitions have a same size (claim 1, col. 12 lines 17-20), wherein the partitioning number information is acquired after acquiring the partitioning direction information (claim 1, col. 12 lines 4-5), and wherein the partitioning direction information and the partitioning number information are 1 bit flags, respectively (claim 1, col. 12 lines 7-8), dividing, based on the non-quad-partitioning information, the block into a plurality of partitions (claim 1, col. 12 lines 10-11). Ryu does not explicitly disclose generating a residual signal of a current partition among the plurality of partitions by performing inverse-quantization and inverse-transform on quantized coefficients of the current partition; and generating a reconstructed signal of the current partition based on the residual signal, as recited in claim 1. 
	However, Liu teaches generating a residual signal of a current partition among the plurality of partitions by performing inverse-quantization and inverse-transform on quantized coefficients of the current partition (fig. 9; [0154]) and generating a reconstructed signal of the current partition based on the residual signal (fig. 9 el. 158).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu with Ryu for the benefit of providing predictable results of decoding video data
As per claim 5, Ryu (modified by Liu) as a whole teaches everything as claimed above, see claim 4. Ryu teaches determining, based on information on whether to perform a geometric partitioning, whether to perform the geometric partitioning for the current partition (claim 2, col. 12 lines 22-24), wherein the current partition is one of the plurality of partitions divided by the bi-partitioning or the tri-partitioning from the block (claim 2, col. 12 lines 25-27), and wherein the geometric partitioning is performed only when the bi-partitioning and the tri-partitioning is no longer performed for the current partition (claim 2, col. 12 lines 27-30); and in response to the determination that the geometric partitioning is performed, dividing, based on the geometric partitioning, the current partitioning into two sub-partitions (claim 2, col. 12 lines 30-34), wherein the geometric partitioning is a partition type of dividing the current partition by using a particular line specified based on geometric partitioning information (claim 2,  col. 12 lines 35-37).

As per claim 6, Ryu (modified by Liu) teaches wherein the geometric partitioning information includes partitioning angle information and partitioning difference information for the particular line (Ryu, claim 3, col. 12 lines 39-41). 
As per claim 7, Ryu (modified by Liu) as a whole teaches everything as claimed above, see claim 6. Ryu teaches wherein the partitioning angle information is information for indicating an angle of the particular line, and wherein the partitioning distance information is information for indicating a distance from a center line of the current partition of the particular line (Ryu, claim 4, col. 12 lines 42-47). 
As per claim 8, Ryu (modified by Liu) as a whole teaches everything as claimed above, see claim 5. Ryu teaches wherein at least one of the two sub-partitions is triangular partition (Ryu, claim 5, col. 12 lines 48-49). 
As per claim 9, Ryu teaches a video encoding method (claim 6, col. 12 line 50), comprising: dividing a block into a plurality of partitions (claim 6, col. 13 lines 6-8), wherein non-quad-partitioning information for non-quad-partitioning of the block encoded based on whether to divide the block into four partitions (claim 6, col. 12 lines 52-55), wherein the non-quad-partitioning information includes partitioning direction information indicating whether a partitioning direction of the non-quad-partitioning for the block is a vertical direction or a horizontal direction (claim 6, col.12 lines 56-57, 62-64) and partitioning number information indicating whether the non-quad-partitioning for the block is a bi-partitioning or a tri-partitioning (claim 6, col. 12 lines 59-61), wherein the bi-partitioning is a partitioning type of dividing the block into two partitions of a same size and partitioning depth (claim 6, col. 13 lines 9-11) and the tri-partitioning is a partitioning type of dividing the block into three partitions of a same partitioning depth (claim 6, col. 13 lines 11-13), wherein a center partition of the three partitions has a size qual to a sum of a size of the other two of the three partitions, and the other two of the three partitions have a same size (claim 6, col. 13 lines 14-17), wherein the partitioning number information is encoded after encoding the direction information (claim 6, col. 12 lines 65-67), and wherein the partitioning direction information and the partitioning number information are 1 bit flags, respectively (claim 6, col. 13 lines 1-3). Although Ryu discloses generating a bitstream (claim 6, col. 12 lines ), Ryu does not explicitly disclose generating a residual signal of a current partition among the plurality of partitions based on a prediction signal of the current partition; generating quantized coefficients of the current partition by performing transform and quantization on the residual signal of the current partition; and generating a bitstream by encoding the quantized coefficients of the current partition. 
However, Liu teaches generating a residual signal of a current of a current partition among the plurality of partitions based on a prediction signal of the current partition (fig. 8, [0141]; generating quantized coefficients of the current partition by performing transform and quantization on the residual signal of the current partition (fig. 8 el. 104-106; [0133], [0142-0143]) and generating a bitstream by encoding the quantized coefficients of the current partition (fig. 8 el. 118; [0147]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu with Ryu in order yield predictable results of encoding video data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486